In the

    United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 17‐1683 & 17‐1591 
FREEDOM FROM RELIGION FOUNDATION, INC., et al., 
                      Plaintiffs‐Appellees, Cross‐Appellants, 

                                  v. 

CONCORD COMMUNITY SCHOOLS, 
                     Defendant‐Appellant, Cross‐Appellee. 
                      ____________________ 

         Appeals from the United States District Court for the 
          Northern District of Indiana, South Bend Division. 
             No. 3:15‐CV‐463 — Jon E. DeGuilio, Judge. 
                      ____________________ 

   ARGUED OCTOBER 31, 2017 — DECIDED MARCH 21, 2018 
               ____________________ 

   Before  WOOD,  Chief  Judge,  and  EASTERBROOK  and  SYKES, 
Circuit Judges. 
    WOOD, Chief Judge. Since ancient times, people have been 
celebrating the winter solstice, which occurs around the third 
week  of  December  in  the  Northern  Hemisphere.  Many  of 
these celebrations are religious in nature, and so in the mod‐
ern  United  States  they  have  led  to  a  depressingly  steady 
stream  of  First  Amendment  challenges,  in  which  one  party 
wishes to express its religious views in the public sphere and 
2                                         Nos. 17‐1683 & 17‐1591 

the other party asserts that the Establishment Clause would 
be violated by the display. 
    Our case fits that pattern to a T. It arose in Elkhart, Indiana, 
which  is  served  by  the  Concord  Community  Schools.  For 
nearly  half  a  century,  Concord  High  School  spread  holiday 
cheer with a “Christmas Spectacular”—a winter concert fea‐
turing an elaborate, student‐performed nativity scene. Things 
changed, however, when some parents, a student, and a non‐
profit organization objected to what they perceived to be an 
impermissibly religious program. The school suggested that 
the 2015 version of the show would reflect modest alterations 
to the 2014 version. After the district court preliminarily en‐
joined the  school from putting on even the  revised show in 
2015  as  proposed,  Concord  scrubbed  more  of  the  religious 
content from the show. 
    The district court agreed with the plaintiffs that the 2014 
Spectacular  and  the  version  initially  proposed  for  2015  vio‐
lated  the  First  Amendment’s  Establishment  Clause  and 
awarded  nominal  damages.  But  the  court  sided  with  the 
school in finding the latest version of the show constitutional. 
Because we also find that the school’s second round of adjust‐
ments to the Spectacular were enough to push it over the line 
for compliance with the Constitution, we affirm the judgment 
of the district court. 
                                 I 
                                 A 
    For decades, students at Concord High School have staged 
and  performed  the  Christmas  Spectacular,  a  holiday  show 
featuring  students’  choral,  instrumental,  and  dance  perfor‐
mances. The students not only perform, but also handle the 
Nos. 17‐1683 & 17‐1591                                              3

design and creation of costumes, sets, and props. They spend 
months  preparing  for  the  annual  show  in  their  performing 
arts classes and extracurricular activities. Concord’s produc‐
tion is extraordinary: it involves about 600 students and puts 
the lie to those who suggest that arts and music are not im‐
portant parts of a high school program. While the Spectacular 
showcases the talents of Concord students, it also celebrates 
the holiday season, with a particular focus on Christmas. 
    In August 2015, the Freedom From Religion Foundation, 
Inc. (“FFRF”), a non‐profit organization focused on defending 
the constitutional line between church and state, wrote a letter 
to  the  school’s  superintendent  on  behalf  of  one  of  FFRF’s 
members, a parent of a Concord High School student. FFRF 
expressed concerns about the religious nature of the Spectac‐
ular’s second half. After the superintendent found no merit in 
the  parent’s  position,  FFRF,  along  with  the  parent  and  his 
child, sued the school, alleging that the Christmas Spectacular 
violated  the  First  Amendment’s  Establishment  Clause.  Two 
more  parents later joined the  suit. Because the school  made 
changes to the program over the course of litigation, we de‐
scribe each of the different iterations at issue. 
    Although the first half of the show, which featured non‐
religious pieces tied to an annual theme, varied from year to 
year,  the  second  half  did  not.  For  45  years  (through  2014), 
Concord followed a consistent script, to which we refer as the 
“2014”  show.  The  30‐minute  second  half  contained  a  20‐
minute segment called “The Story of Christmas.” This section 
included religious songs interspersed with a narrator reading 
passages  from  the  New  Testament.  Student  actors  walked 
across  stage  (as  if  going  to  Bethlehem)  before  posing  for  a 
nativity scene; in all, this lasted about 12 minutes. 
4                                          Nos. 17‐1683 & 17‐1591 




                                                                 
    Plaintiffs took issue with this portion of the Spectacular in 
their initial letter and subsequent lawsuit. That suit, filed in 
October  2015, asked for declaratory and  injunctive relief, as 
well as nominal damages and attorneys’ fees. With December 
fast approaching, the plaintiffs asked the district court for a 
preliminary injunction to prevent the school from performing 
the  2014  version  of  the  second  half  in  the  December  2015 
show.  Before  the  court  ruled  on  plaintiffs’  motion,  Concord 
volunteered  to  make  two  changes  to  the  2015  program  (the 
“proposed”  version).  First,  it  said  that  it  would  remove  the 
scriptural  reading  from  the  nativity  scene,  which  otherwise 
would remain unchanged. Second, it added two songs to kick 
off  the  second  half:  “Ani  Ma’amin”  and  “Harambee.” These 
performances  were  intended  to  represent  Hanukkah  and 
Kwanzaa. 
   The district judge concluded that the proposed edits did 
not adequately address the  Establishment Clause problems, 
and so on December 2, 2015, it granted a preliminary injunc‐
Nos. 17‐1683 & 17‐1591                                          5

tion forbidding the school from performing the proposed ver‐
sion.  In  response  to  the  district  court’s  ruling,  Concord 
quickly edited the Spectacular further. The post‐intermission 
segment actually performed in 2015 (the “2015” show) is, to 
our knowledge, the one performed in 2016 and 2017. The first 
half, “The Magic of the Season,” continues to feature seasonal 
and non‐religious songs and skits, such as “Winter Wonder‐
land,” “Text Me Merry Christmas,” and “Secret Agent Santa.” 
It lasts about an hour. 




                                                                     




                                                                     
6                                        Nos. 17‐1683 & 17‐1591 




                                                                   
    The second half, “The Spirit of the Season,” is still about a 
half‐hour in length and takes a  more reverential tone. After 
announcing that the Spectacular will now “observe the many 
cultural  celebrations  during  this  holiday  season,”  the  show 
spends  about  four  and  a  half  minutes  each  explaining  and 
performing  a  song  to  represent  Hanukkah  and  another  for 
Kwanzaa. Images are projected onto large screens to accom‐
pany both songs. For the remaining 20 minutes, students per‐
form  numerous  Christmas  songs  that  are  more  religious  in 
nature (e.g., “Jesus, Jesus, Rest Your Head,” “O Holy Night”). 
During one of the songs, a nativity scene appears on stage for 
two minutes. The manger uses mannequins, not student ac‐
tors. There are no New Testament readings. In February 2016, 
the plaintiffs amended their complaint to allege that the 2015 
version was also unconstitutional. 
Nos. 17‐1683 & 17‐1591    7




                            




                            
8                                          Nos. 17‐1683 & 17‐1591 




                                                                       
                                    B 
    In 2016, both parties moved for summary judgment. The 
district court ruled that the 2015 show did not violate the Es‐
tablishment  Clause  and  granted  partial  summary  judgment 
in favor of Concord. After supplemental briefing on whether 
the  plaintiffs’  challenges  to  the  2014  and  proposed  versions 
were moot, the court decided that they were not. It granted 
the plaintiffs a declaratory  judgment that the 2014 and pro‐
posed  versions  were  unconstitutional  and  awarded  $10  in 
nominal  damages;  it  denied  plaintiffs’  request  for  a  perma‐
nent  injunction.  The  parties’  cross‐appeals  from  the  district 
court’s final judgment are before us. 
    We review a district court’s decision on cross‐motions for 
summary judgment de novo, evaluating the record in the light 
most favorable to the non‐moving party on each issue. Kemp 
v. Liebel, 877 F.3d 346, 350 (7th Cir. 2017). We also consider le‐
gal questions of mootness de novo, though we review the un‐
derlying  factual  determinations  for  clear  error.  Wis.  Right  to 
Life, Inc. v. Schober, 366 F.3d 485, 489 (7th Cir. 2004). 
Nos. 17‐1683 & 17‐1591                                                                9

                                                    II 
     Plaintiffs  allege  that  Concord’s  alterations  to  the  second 
half of the Spectacular were not enough to avoid a violation 
of  the  Establishment  Clause  of  the  First  Amendment.  That 
clause prohibits Congress from enacting any law “respecting 
an establishment of religion.” U.S. CONST. amend. I, cl. 1. The 
Supreme Court has extended this protection to states and mu‐
nicipalities. Everson v. Bd. of Educ. of Ewing Twp., 330 U.S. 1, 8 
(1947). The Supreme Court has employed at least three ways 
to assess whether a local governmental body, such as a school, 
violates the Establishment Clause: the endorsement, coercion, 
and purpose tests. We recognize that commentators, like our 
concurring colleague, have found flaws in each of these tests,1 
but as a lower court, we must follow the guidance we have 
been given to the best of our ability. We therefore examine the 
Spectacular  as  performed  in  2015  under  each  of  the  Court’s 
approaches. 
                                                    A 
    The first approach—the endorsement test—originated in 
a  concurrence  by  Justice  O’Connor;  it  was  approved  by  a 
majority of the Court a few years later. Lynch v. Donnelly, 465 

                                                 
     1
      Indeed, there is debate among the Justices about the continuing va‐
lidity  of  the  endorsement  test.  Justices  Scalia  and  Thomas,  in  a  dissent 
from a denial of certiorari, expressed the view that Town of Greece v. Gallo‐
way, 134 S. Ct. 1811 (2014), had rejected it. See Elmbrook Sch. Dist. v. Doe, 
134  S.  Ct.  2283  (2014).  The  opinion  in  Town  of  Greece,  however,  did  not 
make this explicit. Moreover, at least the dissenting Justices in Trinity Lu‐
theran  Church  of  Columbia,  Inc.  v.  Comer,  137  S.  Ct.  2012,  2031  n.4  (2017), 
suggested that the endorsement test is still with us. For now, we do not 
feel free to jettison that test altogether—and we note that given the out‐
come in this case, whether or not we use it makes little difference. 
10                                          Nos. 17‐1683 & 17‐1591 

U.S.  668,  691–92  (1984)  (O’Connor,  J.,  concurring);  Cnty.  of 
Allegheny  v.  ACLU  Greater  Pittsburgh  Chapter,  492  U.S.  573, 
592–94  (1989),  abrogated  on  other  grounds  by Town  of  Greece  v. 
Galloway,  134  S.  Ct.  1811  (2014).  This  analytic  tool  looks  for 
state action that communicates a government’s endorsement 
of  a  religion  or  a  particular  religious  belief.  Freedom  From 
Religion Found., Inc. v. City of Marshfield, 203 F.3d 487, 493 (7th 
Cir.  2000). Such endorsement is especially concerning  when 
impressionable  children  are  involved.  Doe  ex  rel.  Doe  v. 
Elmbrook Sch. Dist., 687 F.3d 840, 851 (7th Cir. 2012) (en banc) 
(“Elmbrook  II”).  To  determine  whether  a  practice  endorses 
religion,  we  must  look  at  the  totality  of  the  circumstances 
surrounding the challenged conduct from the perspective of 
a reasonable observer. Books v. Elkhart Cnty., 401 F.3d 857, 867 
(7th Cir. 2005) (“Books II”). The reasonable observer is aware 
of  a  situation’s  history  and  context  and  encompasses  the 
views  of  adherents  and  non‐adherents  alike.  Cnty.  of 
Allegheny, 492 U.S. at 620; Books II, 401 F.3d at 867. 
    It was under this standard that the district court concluded 
plaintiffs were likely to succeed on the merits in their initial 
challenge. But the 2015 production’s second half differs signif‐
icantly  from  the  2014  and  proposed  programs.  The  biblical 
reading is gone. The nativity scene is over 80% shorter, now 
on stage for just one song with a handful of mannequins ra‐
ther  than  student  actors.  The  show  also  pays  tribute,  albeit 
briefly,  to  two  winter  celebrations  besides  Christmas.  We 
must ask if a reasonable observer, viewing the Spectacular as 
a whole, would perceive the 2015 show as a religious endorse‐
ment. 
     Let us first start with the most inherently religious aspect 
of  the  show:  the  nativity  scene.  We  are  not  prepared  to  say 
Nos. 17‐1683 & 17‐1591                                              11

that  a  nativity  scene  in  a  school  performance  automatically 
constitutes an Establishment Clause violation. See Doe v. Wil‐
son  Cnty.  Sch.  Sys.,  564  F.  Supp.  2d  766,  800–01  (M.D.  Tenn. 
2008) (finding a two‐minute nativity scene in a 22‐minute pro‐
gram acceptable because it “presented in a prudent, unbiased, 
and  objective  manner”  “the  traditional  historical,  cultural, 
and  religious  meaning  of  the  holiday  in  America”).  Each 
show must be assessed within its own context. Nevertheless, 
the nativity story is a core part of Christianity, and it would 
be silly to pretend otherwise. Many nativity scenes therefore 
run a serious risk of giving a reasonable viewer the impres‐
sion  of  religious  endorsement.  But  in  Concord’s  2015  show, 
the nativity tableau no longer stands out. Instead of serving 
as the centerpiece for much of the second half and the finale, 
it  has  become  just  another  visual  complement  for  a  single 
song. The Supreme Court has similarly allowed a crèche that 
is part of a larger, mostly secular display. Lynch, 465 U.S. at 
685–87  (1984)  (upholding  a  nativity  scene  accompanied  by 
secular objects); see also Books II, 401 F.3d at 868–69 (allowing 
a  display  containing  the  Ten  Commandments  and  secular 
texts). 
    Another  problematic  feature  had  been  the  music  of  the 
show’s second half. In the 2015 version, while the playlist car‐
ries over much of the earlier programs, it adds Ani Ma’amin 
and Harambee. We acknowledge that, although the narrative 
descriptions for each holiday are roughly the same length, the 
number of Christmas songs dwarfs the single songs to cele‐
brate  Hanukkah  and  Kwanzaa.  Nevertheless,  we  accept  the 
school’s assertion that there are a greater number of appropri‐
ate Christmas arrangements by virtue of the sheer volume of 
Christmas songs. (This may simply reflect familiarity rather 
than  actual  numbers.  Anyone  listening  to  the  radio  during 
12                                        Nos. 17‐1683 & 17‐1591 

December will realize that there are other familiar Hanukkah 
songs.  E.g.,  “Hanukkah,  O  Hanukkah,”  the  “Dreidel”  song. 
See Andrew Frisicano & Ro Samarth, Eight Days of Hanukkah 
Songs  to  Listen  to,  TIME  OUT  (Nov.  27,  2017), 
https://www.timeout.com/newyork/music/best‐hanukkah‐
songs.) 
    It also gives us pause that, as the district court recognized, 
the songs in the second half of the program “generally align 
with the story of the birth of Jesus.” While this is practically 
the only message in the second half of the 2014 show (to the 
point that it was hard to distinguish it from many Christmas 
Eve  church  services),  the  2015  show  is  materially  different. 
Without  the  biblical  narration  and  live  nativity,  the  perfor‐
mance of Christmas carols alone does not inevitably convey a 
religious  message. These songs, played “with regularity” in 
workplaces and stores and on TVs and radios, have perme‐
ated mainstream society. See Florey v. Sioux Falls Sch. Dist. 49‐
5, 619 F.2d 1311, 1316 n.5 (8th Cir. 1980) (recognizing that “car‐
ols  have  achieved  a  cultural  significance”  such  that  they 
should not be per se prohibited from public schools). 
    The religious nature of the nativity and the songs do not 
come off as endorsement in part because they make up only a 
fraction of the Spectacular, which as configured in 2015 is pri‐
marily a non‐religious seasonal celebration. The Santas, jingle 
bells, and winter wonderlands of the first half all promote the 
secular aspects of the holiday season. (We recognize that some 
may view these songs and symbols as non‐secular given that 
Christmas is, at root, a Christian holiday; on the other hand, 
even the pre‐Christian pagans had their winter solstice cele‐
brations, as we have noted.) See Cnty. of Allegheny, 492 U.S. at 
616–17 (describing Christmas trees as secular symbols of the 
Nos. 17‐1683 & 17‐1591                                              13

holiday season); Lynch, 465 U.S. at 711 (Brennan, J., dissent‐
ing)  (characterizing  Santa  Claus,  reindeer,  and  carolers  as 
“secular figures”). Another point in favor of the 2015 show is 
the  short  length  of  the  nativity  scene.  In  another  setting,  a 
scene of similar length has been found unconstitutional. E.g., 
Lee v. Weisman, 505 U.S. 577, 594 (1992) (holding a two‐minute 
prayer at a graduation unlawful). 
     Yet the broader secular context—on top of the inclusion of 
two other holidays—matters here because a reasonable audi‐
ence  member,  sitting  through  the  90‐minute  Spectacular, 
would  not  understand  the  production  to  be  ratifying  a  reli‐
gious message. See Bauchman for Bauchman v. West High Sch., 
132 F.3d 542, 555–56 (10th Cir. 1997) (a high school choir’s per‐
formance  of  Christian  devotional  songs  at  churches  did  not 
constitute endorsement of religion where the choir also per‐
formed secular songs in non‐religious settings); see also Books 
II, 401 F.3d at 868–69 (a display containing the Ten Command‐
ments along with secular texts and educational explanations 
would not reasonably be perceived as an endorsement of re‐
ligion). 
    The  changes  to  the  second  act  reduced  the  religious  im‐
pact, tipping the scales in favor of Concord. The show’s his‐
tory, in particular the use of the same living nativity scene for 
the previous 45 years, supports this conclusion. Plaintiffs ar‐
gue  that  a  reasonable  observer  would  view  even  the  2015 
show, with its abbreviated nativity, as the same religious pro‐
gram,  just  with  litigation‐motivated  edits.  The  counterargu‐
ment is that an observer would reasonably perceive the 2015 
Spectacular as a major departure from 2014. Where the second 
half was exclusively a telling of the birth of Jesus, it can now 
be seen as a collection of music from multiple traditions. The 
14                                         Nos. 17‐1683 & 17‐1591 

district court adopted the latter view, and we find that a fair 
assessment of the evidence. 
    It is worth emphasizing that no one factor alone—the sec‐
ular first half, the nativity’s lack of prominence, the inclusion 
of other holidays—leads us to conclude that the 2015 Spectac‐
ular passes muster under the endorsement test. Overall, the 
2015 performance in its current form would not cause a rea‐
sonable observer to believe that Concord is signing off on a 
particular religious message. 
                                 B 
     Plaintiffs  also  argue  that  the  2015  production 
impermissibly  coerced  the  audience  members  (including 
some  students,  we  presume)  and  student  participants  to 
conform  to  one  particular  religion—Christianity.  In  two 
school‐prayer  cases,  the  Supreme  Court  articulated  the 
approach  for  evaluating  whether  a  government  applied 
coercive pressure to support or participate in religion. In Lee 
v.  Weisman,  505  U.S.  577  (1992),  the  Court  held  that  a  two‐
minute prayer at a middle school graduation violated the First 
Amendment because it applied subtle and indirect public and 
peer pressure to remain silent. Id. at 587, 593–94. In Santa Fe 
Independent School District v. Doe, 530 U.S. 290 (2000), the Court 
concluded that a student‐initiated prayer before a high school 
football  game  forced  students  to  make  an  unconstitutional 
choice between religious conformity or not attending games. 
Id.  at  312. This court has employed the coercion test to  find 
hosting a high school graduation in a church unconstitutional 
because  the  school  created  a  “captive  audience”  in  a 
proselytizing environment. Elmbrook II, 687 F.3d at 855–56. As 
these cases suggest, coercion concerns are heightened when 
the  conduct  at  issue  involves  elementary  and  secondary 
Nos. 17‐1683 & 17‐1591                                              15

public  school  students.  Lee,  505  U.S.  at  592;  Edwards  v. 
Aguillard,  482  U.S.  578,  583–84  (1987)  (acknowledging  that 
students  are  particularly  vulnerable  because  school 
attendance is mandatory and they are especially susceptible 
to pressure to emulate teachers and peers). 
    Concord argues that coercion analysis has no role to play 
here, and so it does not explain why it should prevail if we do 
not agree with its premise. Instead, it attempts to incorporate 
by reference the district court’s opinion on the matter. We do 
not  see  why  coercion  should  be  off  the  table:  this  is  an  ap‐
proach that the Supreme Court has taken, and that we have 
applied in the past. Because “appellate briefs may not incor‐
porate  other  documents  by  reference,”  we  could,  if  we 
wished, deem any opposition to plaintiffs’ coercion argument 
as forfeited. Parker v. Franklin Cnty. Cmty. Sch. Corp., 667 F.3d 
910, 924 (7th Cir. 2012) (citation omitted). But we think it best 
to reach the merits, in the interest of completeness. 
    As in Lee, Santa Fe, and Elmbrook II, Concord had a captive 
audience on its hands—in terms of both students involved in 
performing  arts  classes  and  extracurricular  activities,  and 
their families and friends attending the show to support the 
students.  That  the  school  had  a  policy  allowing  students  to 
opt out of participating in the Spectacular (an option some in‐
voked)  is  irrelevant,  because  a  choice  to  participate  or  miss 
out on a significant portion of the curriculum is an unconsti‐
tutional one. 
    Yet unlike Lee, Santa Fe, and Elmbrook II, here there was no 
religious activity in which performers or audience members 
had to partake during the Spirit of the Season. There was no 
prayer as in Lee and Santa Fe. No one passed out religious lit‐
16                                         Nos. 17‐1683 & 17‐1591 

erature as in Elmbrook II. The show took place in a school au‐
ditorium, not a church sanctuary, a religious space by defini‐
tion.  The  component  that  came  closest  to  religious  activity, 
reading from the New Testament, was removed in 2015 and 
so we have no need to opine on it. 
     Despite the 2015 changes, plaintiffs say that they remain 
concerned that students or audience members felt pressured 
to  support  the  religious  aspects  of  the  Spirit  of  the  Season 
when they saw others “reflecting on a religious hymn.” With 
the lights dimmed, mid‐performance, however, it would have 
been hard to observe the behavior of others, let alone be sure 
that they were reflecting on the religiosity of the performance 
rather  than  enjoying  the entertainment or checking  texts on 
their  cellphones.  More  compelling  is  plaintiffs’  concern  that 
the powerful ovation (heard plainly on the recording of the 
performance that was included in the record) at the display of 
the nativity scene might pressure others to join the applause. 
Yet given the context of this heated litigation, the loud clap‐
ping  was  likely  communicating  opposition  to  the  lawsuit 
more than support for any particular religious belief. We an‐
ticipate that reactions to the nativity in subsequent years will 
be less fervent. Although the matter is not open‐and‐shut, we 
see no reason to reverse the district court’s conclusion on sum‐
mary judgment that the 2015 show did not pressure individ‐
uals to support any religious beliefs. 
                                  C 
    Last, plaintiffs allege that the 2015 show has an unlawful 
religious  purpose.  Under  Lemon  v.  Kurtzman,  403  U.S.  602 
(1971), a practice is unconstitutional if it lacks a secular objec‐
tive. Id. at 612–13. We defer to a government’s statement of its 
own aims, Edwards, 482 U.S. at 586, but the professed objective 
Nos. 17‐1683 & 17‐1591                                              17

cannot be a sham or secondary to a religious goal, McCreary 
Cnty. v. ACLU of Ky., 545 U.S. 844, 864 (2005). 
    Concord advances three objectives for the Spirit of the Sea‐
son and the Spectacular generally. One is to provide a cultural 
education about December holidays, evidenced by the inclu‐
sion,  even  if  brief,  of  songs  to  represent  Hanukkah  and 
Kwanzaa. In the 2015 version, before the musical numbers a 
student reads a short description of each holiday. We have rec‐
ognized the educational role played by explanations such as 
the narratives here. Books II, 401 F.3d at 866 (finding a proper 
educational  purpose  for  a  display  containing  the  Ten  Com‐
mandments and secular texts, accompanied by explanations); 
see also Ind. Civil Liberties Union v. O’Bannon, 259 F.3d 766, 773 
(7th  Cir.  2001)  (finding  that  a  similar  display  failed  the  en‐
dorsement  test  in  part  because  “the  planned  monument 
lack[ed]  any  marker  explaining  why  these  particular  texts” 
were put together). 
     Noting  that  the  Jewish  and  African‐American  holidays 
were added only in response to litigation, plaintiffs reject the 
sincerity of this stated aim. They allege that the musical direc‐
tor’s lack of research on the holidays (including the awkward 
fact that “Ani Ma’amin” is a Jewish song but not one specifi‐
cally about Hanukkah) underscores the fact that cultural ed‐
ucation was not truly Concord’s aim. The purpose test “does 
not require us to evaluate the quality or sufficiency of the his‐
torical analysis” at issue. Books II, 401 F.3d at 866. And plain‐
tiffs are correct that Hanukkah and Kwanzaa are given much 
shorter shrift than Christmas by song count. That in itself does 
not tell us too much, though. Nothing in the Constitution re‐
quires each holiday to get exactly the same number of minutes 
18                                         Nos. 17‐1683 & 17‐1591 

on stage. That said, the plaintiffs have a point when they say 
that cultural education could be seen as an ex post justification. 
    The school’s other two asserted purposes rest on sturdier 
ground. Concord puts on the program each year both to en‐
tertain  the  audience  and  to  provide  pedagogical  opportuni‐
ties for Concord’s performing‐arts students. The show origi‐
nally was based on the Radio City Rockettes’ Christmas Spec‐
tacular, after a marching band field trip to New York City. As 
one of a few productions put on by the department each year, 
the  Spectacular  provides  many  ways  for  students  to  grow. 
They  learn  challenging  music  and  choreography.  They  go 
through the process of auditioning for solos and small group 
numbers. They design and create costumes, props, and sets. 
They  stage  lighting.  They  get  the  experience  of  performing 
live for large crowds. And younger students, who are bussed 
over  for  a  performance  of  the  show’s  first  half,  might  have 
their interest in the department piqued. The plaintiffs seem to 
concede that these legitimate purposes are reasons to have a 
winter performance in general. Their only point is that these 
purposes do not justify the religious elements of the second 
half. But the Establishment Clause does not require schools to 
tailor their conduct narrowly to the stated aim. It mandates 
only that a religious purpose cannot be the primary motiva‐
tion. 
    And here the district court reasonably concluded that it is 
not. The current  Spectacular is primarily entertainment and 
pedagogy. The nativity scene, which was problematic in the 
2014  and  proposed  versions,  is  no  longer  the  second  half’s 
main event. Instead, as we already have said, it accompanies 
just one song, serving the same aesthetic purpose as the im‐
ages projected on screens and other visuals. The second half 
Nos. 17‐1683 & 17‐1591                                                   19

taken as a whole provided musicians and singers multiple op‐
portunities to learn pieces and perform. This would have been 
an  easier  case  if  the  Christmas  Spectacular  had  devoted  a 
more proportionate amount of stage time to other holidays. 
But  ultimately,  we  agree  with  the  district  court  that  in  2015 
Concord  sincerely  and  primarily  aimed  to  put  on  an  enter‐
taining and pedagogically useful winter concert. We thus find 
the 2015 iteration of the Spectacular constitutional no matter 
which lens we use for evaluation. 
                                    III 
    With this much of a victory under its belt, Concord would 
like more. It asserts that because it cured the Spectacular’s al‐
leged constitutional defects with the current (and intended fu‐
ture) version of the show, the plaintiffs’ claims regarding the 
2014 and proposed versions became moot. The district court 
properly rejected this argument, as we now explain. 
    A claim becomes moot, and thus strips a court of jurisdic‐
tion  under  Article  III,  “[w]hen  a  party  with  standing  at  the 
inception of the litigation loses it due to intervening events.” 
Parvati  Corp.  v.  City  of  Oak  Forest,  630  F.3d  512,  516  (7th  Cir. 
2010)  (citing  Friends  of  the  Earth,  Inc.  v.  Laidlaw  Envtl.  Servs. 
(TOC), Inc., 528 U.S. 167, 189 (2000)). A case becomes moot if 
events make it “absolutely clear that the allegedly wrongful 
behavior could not reasonably be expected to recur.” United 
States v. Concentrated Phosphate Export Ass’n, 393 U.S. 199, 203 
(1968). The party asserting mootness bears the “heavy” bur‐
den of proof on this “stringent” standard. Friends of the Earth, 
528  U.S.  at  189.  A  defendant’s  voluntary  cessation  of  chal‐
lenged conduct does not necessarily render a case moot. City 
of Mesquite v. Aladdin’s Castle, Inc., 455 U.S. 283, 289 (1982). But 
20                                         Nos. 17‐1683 & 17‐1591 

if a government actor sincerely self‐corrects the practice at is‐
sue, a court will give this effort weight in its mootness deter‐
mination. Wis. Right to Life, 366 F.3d at 492. 
    Concord represents that it plans to continue presenting the 
2015 version of the Spectacular. End of dispute, it concludes. 
It supports this alleged commitment with the sworn declara‐
tion  of  Superintendent  John  Trout.  In  his  affidavit,  Trout 
states,  “[T]he  community,  the  School  Board,  administrators, 
teachers, parents, and students engaged in a variety of infor‐
mal  discussions  regarding  the  program  on  a  going  forward 
basis.” The conversations took place “at the local park, over 
the  water  cooler,  and  across  the  fence  and  resulted  in  what 
appeared to be a consensus that the program was a success 
and that the changes should be made permanent.” 
    Concord  compares  what  it  calls  the  “express  commit‐
ments” in Trout’s affidavit to our decision in Wisconsin Right 
to Life. In that case, a state campaign finance law remained on 
the books though it had been declared unconstitutional. Id. at 
487. A state board wrote in a letter to the plaintiff that the law, 
which  had  never  been  enforced,  would  not  be  enforced 
against it. Id. at 488. The board also posted online that the stat‐
ute was unconstitutional. Id. Trusting in the state agency’s sin‐
cere self‐correction, we found that the case  was moot.  Id. at 
492. 
    The superintendent’s informal assurances fall short of the 
board’s action in Wisconsin Right to Life. We have previously 
resisted labeling cases moot in the face of similar promises. In 
Doe ex rel. Doe v. Elmbrook School District, 658 F.3d 710 (7th Cir. 
2011) (“Elmbrook I”), the school’s superintendent and principal 
represented that they did not intend to hold the graduation 
ceremony  in  a  church  again,  though  at  oral  argument  the 
Nos. 17‐1683 & 17‐1591                                             21

school hedged by saying that it would not “rule out using the 
Church  in  the  future  should  the  need  arise.”  Id.  at  720.  We 
held that the school failed to establish mootness because it did 
not  adopt  a  policy  formally  prohibiting  the  use  of  churches 
for graduation. Id. at 720–21; Elmbrook II, 687 F.3d at 842 (va‐
cating Elmbrook I but adopting the original panel’s justiciabil‐
ity  analysis).  The  Supreme  Court  has  also  taken  a  strict  ap‐
proach to voluntary cessation. Recently the Court found that 
a governor’s announcement of voluntary cessation was insuf‐
ficient to meet the heavy burden required to moot a case. Trin‐
ity Lutheran, 137 S. Ct. at 2019 n.1. That case involved a chal‐
lenge to a Missouri agency’s policy of categorically disquali‐
fying  religious  organizations  from  grant  funding.  Though 
“the  Governor  of  Missouri  announced  that  he  had  directed 
the Department to begin allowing religious organizations to 
compete for and receive Department grants on the same terms 
as  secular organizations,” there  was nothing  preventing the 
agency from reinstating its old policy at any time. Id. 
    As in Elmbrook and Trinity Lutheran, we cannot give defin‐
itive weight to the superintendent’s statements. Trout equivo‐
cates in his affidavit that the changes should be adopted per‐
manently because of the apparent consensus. But there  is no 
evidence  that  any  change  was  actually  made.  Though  the 
school board had the authority to adopt official policies, IND. 
CODE  §  20‐26‐5‐4(a)(18),  Concord,  like  Elmbrook,  failed  to 
document in any way its decision to make the changes per‐
manent. And despite Trout’s assertion that he decided along 
with the school board to make the changes permanent in De‐
cember 2015, the minutes of the school board meetings from 
December 2015 and January 2016 contain no discussion of the 
Christmas Spectacular. See IND.  CODE § 5‐14‐1.5‐1 (requiring 
public agencies, including schools, to conduct official action 
22                                       Nos. 17‐1683 & 17‐1591 

openly). Though the district court determined that Trout was 
sincere in his affidavit, there is no guarantee that a future su‐
perintendent would take the same stance. See Boyd v. Adams, 
513  F.2d 83, 89 (7th  Cir.  1975) (determining  that a  challenge 
was not moot since a new decision‐maker could “resurrect the 
old procedure in the future”). 
     In an attempt to bolster the credibility of the superinten‐
dent’s  stated  intentions,  Concord  cites  the  deposition  testi‐
mony  of  Scott  Spradling,  the  school’s  music  director.  Spra‐
dling stated that the changes to the 2015 program were going 
to be made permanent. He made this promise, however, before 
the preliminary injunction was issued, meaning that he was 
referring  to  the  changes  in  the  proposed  show—not  the  2015 
show. Concord also refers to its Rule 68 Offer of Judgment. In 
late December 2015, the school district offered permanently to 
enjoin the use of biblical readings and a living nativity scene 
in exchange for plaintiffs’ agreement not to pursue any fur‐
ther relief. As the district court noted, an offer of judgment is 
a litigation tactic, not a binding future commitment. Plaintiffs 
rejected the deal, at which point it was dead. We have no rea‐
son to infer that Concord will adhere to its terms without any 
consideration from the other side. See FED. R. CIV. P. 68(b) (un‐
accepted offers are generally inadmissible). Finally, we place 
little weight on the fact that Concord no longer defends the 
constitutionality of the 2014 or proposed versions. The school 
was still considering an appeal of the preliminary injunction 
ruling in May 2016, five months after the superintendent and 
school  board  allegedly  made  the  2015  version  permanent. 
This timing undercuts any inference that the district had in‐
deed given up any claim of right to return to the earlier ver‐
sions. 
Nos. 17‐1683 & 17‐1591                                          23

    It is easy to envision the school bringing back the nativity 
scene of Spectaculars past given the Concord community sen‐
timent. A Facebook page entitled “Save Concord’s Christmas 
Spec’s Nativity Scene” had over 7,000 likes. Hundreds of peo‐
ple wore t‐shirts specially printed for the occasion to a school 
board meeting on the topic. Yard signs were made. Someone 
even sent FFRF a death threat! 
    Concord has objected to the consideration of public opin‐
ion as part of the mootness analysis. But it was the school itself 
that made public opinion relevant: Trout said consensus was 
reached  after  speaking  with  “parents”  and  members  of  the 
“community.” By looking at a factor that admittedly entered 
into the school’s decision‐making, we are not impermissibly 
imputing private citizens’ motives to government actors. Con‐
tra City of Cuyahoga Falls v. Buckeye Cmty. Hope Found., 538 U.S. 
188, 196 (2003). The fact that the superintendent took commu‐
nity members’ reactions to the 2015 show into account when 
opting to retain the changes indicates that he may do so again. 
That in turn undermines any comfort we might take in Con‐
cord’s assurances now that public opinion will be irrelevant 
to its future decisions about the Spectacular’s content. 
   Though Concord describes its position as one of “repeated 
and firm policy commitments,” it has failed to meet its strin‐
gent  burden  to  establish  mootness.  Because  the  plaintiffs’ 
challenges to the 2014 and proposed versions remain live con‐
troversies,  we  need  not  decide  the  jurisdictional  issue  Con‐
cord raised—whether a suit for nominal damages alone is a 
sufficiently justiciable controversy under Article III. 
   Finally, since the parties have not questioned the district 
court’s decision on the merits or remedies for the claims relat‐
ing to the 2014 and proposed shows, they are not before us on 
24                                       Nos. 17‐1683 & 17‐1591 

this appeal. We thus refrain from any comment on those is‐
sues.  
                                IV 
   The  parties  put  us  in  the  uncomfortable  role  of  Grinch, 
examining  the  details  of  an  impressive  high  school 
production. But we accept this position, because we live in a 
society  where  all  religions  are  welcome.  The  district  court 
found  that  the  Christmas  Spectacular  program  Concord 
actually  presented  in  2015—a  program  in  which  cultural, 
pedagogical, and entertainment value took center stage—did 
not  violate  the  Establishment  Clause.  We  AFFIRM  this 
judgment. 
Nos. 17‐1683 & 17‐1591                                                             25 

    EASTERBROOK,  Circuit  Judge,  concurring  in  the  judgment. 
The majority’s opinion applies recent decisions of this circuit 
and various “tests” announced (often by less than a majori‐
ty)  in  some  decisions  of  the  Supreme  Court.  This  makes  it 
hard to quarrel with the result. But as I think many of those 
decisions incorrect, I do not join the opinion. 
    It  is  not  sound,  as  a  matter  of  history  or  constitutional 
text,  to  say  that  a  unit  of  state  or  local  government  “estab‐
lishes” a religion through an artistic performance that favor‐
ably  depicts  one  or  more  aspects  of  that  religion’s  theology 
or iconography. The Concord Community Schools would not 
violate the Constitution by performing Bach’s Mass in B Mi‐
nor or Handel’s Messiah, although both are deeply religious 
works  and  run  far  longer  than  the  nativity  portion  of  the 
“Christmas Spectacular.” Performing a work of art does not 
establish that work, or its composer, as the state song or the 
state  composer;  no  more  does  it  establish  a  state  religion. 
The  Supreme  Court’s  decisions  permitting  legislatures  to 
open their sessions with prayer show this. See, e.g., Greece v. 
Galloway, 134 S. Ct. 1811 (2014). 
    It takes taxation or compulsory worship to establish a re‐
ligion; some form of coercion is essential. This is the view of 
scholars  who  have  investigated  what  the  phrase  “establish‐
ment  of  religion”  meant  in  the  Eighteenth  Century,  when 
these  words  were  adopted.  See  generally  Leonard  W.  Levy, 
The Establishment Clause: Religion and the First Amendment (2d 
ed.  1994);  Philip  Hamburger,  Separation  of  Church  and  State 
89–107 (2002); Michael W. McConnell, Establishment and Dis‐
establishment  at  the  Founding,  Part  I:  Establishment  of  Religion, 
44  Wm.  &  Mary  L.  Rev.  2105  (2003).  Nothing  about  the 
Christmas  Spectacular  affects  anyone’s  taxes  or  coerces  any 
26                                          Nos. 17‐1683 & 17‐1591 

form  of  religious  belief,  expression,  or  attendance.  That 
should be enough to resolve this suit. 
    I  have  made  these  points  before,  and  at  greater  length. 
See American Jewish Congress v. Chicago, 827 F.2d 120, 128–40 
(7th  Cir.  1987)  (dissenting  opinion);  Doe  v.  Elmbrook  School 
District,  687  F.3d  840,  869–72  (7th  Cir.  2012)  (en  banc)  (dis‐
senting opinion). Repetition would be otiose. 
    Although the Concord Community Schools have not vio‐
lated the Constitution, the judiciary’s performance is harder 
to  defend.  Federal  judges  have  picked  through  a  perfor‐
mance to choose among elements with religious significance. 
Preventing  that  sort  of  entanglement  between  the  judiciary 
and religious expression is a main goal of the First Amend‐
ment—yet we are at it again, playing the role of producer to 
decide  which  material,  representing  what  religious  tradi‐
tions,  may  appear  in  a  choral  performance.  Cf.  Bormuth  v. 
Jackson County, 870 F.3d 494, 521–25 (6th Cir. 2017) (en banc) 
(Sutton, J., concurring).